                    UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


                     CIVIL ACTION NO. 17-11982-RGS

                                JON DUANE

                                      v.

              VERMONT MUTUAL INSURANCE COMPANY

             MEMORANDUM AND ORDER ON THE REPORT
                   AND RECOMMENDATION
                  OF THE MAGISTRATE JUDGE

                             February 26, 2019

STEARNS, D.J.

      This is one of those puzzling cases in which a dispute over a collateral

matter, in this case the reasonableness of attorneys’ fees billed to the

defendant insurer for a defense of its insured, had metastasized into a billing

nightmare in which neither side can realistically expect to recover its sunk

costs. That said, I agree with Magistrate Judge Boal that the material

differences of opinion between the two reputable retained experts over the

appropriateness of the unpaid fees precludes an award of summary

judgment on Count I.1 She also correctly points out that Chapter 176D of the


      1I also agree that there is no good reason to strike Judge Todd’s report
or to exclude his testimony. As she observed, any perceived unfairness to
Vermont Mutual can be cured by permitting it to depose Todd on all relevant
Massachusetts General Laws does not authorize the private cause of action

asserted by Duane in Count III (and I do not understand Duane to argue

otherwise). See Salvati v. Am. Ins. Co., 855 F.3d 40, 49 (1st Cir. 2017) (cited

by Magistrate Judge Boal). Consequently, her Recommendation will be

ADOPTED.2

                                      ORDER

      Plaintiff Duane’s motion for summary judgment on Count I is

DENIED. Vermont Mutual’s motion for summary judgment on Count III is

ALLOWED. Vermont Mutual’s motion to strike Todd as an expert witness is

DENIED.     Leave to depose Todd is GRANTED to Vermont Mutual. The

Clerk will set the remaining claims for trial, assigning the case our next

available date.

                                    SO ORDERED.

                                    /s/ Richard G. Stearns__________
                                    UNITED STATES DISTRICT JUDGE




issues, including his conversations with Attorney Driscoll.

      2I have reviewed the Objections to the Magistrate Judge’s Report filed
by each of the parties, and nothing said persuades me differently.
